DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent correspondence with Applicant’s Attorney Scott Elchert on 1/26/22.

	Claims 1, 3-4, and 7-8 have been amended as follows:

1. (Currently Amended) A device for detecting an injury of a quadruped, comprising: 
a memory;
and a processor coupled to the memory and configured to execute a process including: 
receiving measured data measured by an  acceleration sensor attached to a front chest region of a quadruped, the measured data being based on a gait of walk of the quadruped and includes acceleration in a top-bottom direction and acceleration in a front-back direction, the measured data indicating a movement of the chest region of the quadruped;

and second determining whether or not each of the legs is Injured based on values, corresponding to the determined timings of putting the legs on the ground, of the acceleration in the front-back direction; 
classifying the measured data into multiple groups for each of the legs based on the timings of putting legs of the quadruped on the ground and the acceleration in the front-back direction within time intervals between multiple time points when the quadruped puts a target leg on the ground and when the quadruped puts another leg on the ground immediately after the target leg on the ground;
and detecting an injury to the quadruped based on the values within more than one of the classified groups.

(Examiner notes: after the phonecall with Applicant’s Attorney Scott Elchert, Examiner has further amended claim 3 to depend from claim 1 instead of canceled claim 2 where then all other dependencies of claims 4-6 are maintained. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee)

3. (Original) The device according to claim 1 [[2]], wherein the measured data further includes an angular velocity about a yaw axis, wherein the first determining includes determining a left or a right of each of the legs based on the angular velocity about the yaw axis, determining front or back of each of the legs based on the acceleration in the top-bottom direction, and determining timings of putting the left and right back legs on the ground based on the timings of putting the left and right front legs on the ground, and wherein the second determining includes determining whether or not each of the legs is injured based on the values, corresponding to the determined timings of putting the legs on the ground, of the acceleration in the front-back direction. 

4. (Currently Amended) The device according to claim 3, wherein the classifying classifies, into the multiple groups for each of the legs, areas of ranges of a graph of the acceleration in the front-back direction within time intervals between multiple time points when the quadruped puts [[a]] the target leg on the ground and when the quadruped puts another leg on the ground immediately after the target leg on the ground;
and the detecting the injury detects whether or not each of the legs is injured based on a number, classified into a group of values including a maximum value and 

7. (currently amended) A method for detecting an injury of a quadruped, performed by a computer, the method comprising: 
receiving measured data measured by an  acceleration sensor attached to a front chest region of a Quadruped, the measured data being based on a gait of walk of the quadruped and includes acceleration in a top-bottom direction and acceleration in a front-back direction, the measured data indicating a movement of the chest region of the quadruped;
first determining timings of putting legs of the quadruped on a ground based on the acceleration in the top-bottom direction, included in the received measured data;
and second determining whether or not each of the legs is injured based on values, corresponding to the determined timings of putting the legs on the ground, of the acceleration in the front-back direction;  
classifying the measured data into multiple groups for each of the legs based on the timings of putting legs of the quadruped on the ground and the acceleration in the front-back direction within time intervals between multiple time points when the quadruped puts a target leg on the ground and when the quadruped puts another leg on the ground immediately after the target leg on the ground;
and detecting an injury to the quadruped based on the values within more than one of the classified groups. 

(Examiner notes: after the phonecall with Applicant’s Attorney Scott Elchert, Examiner has further amended claim 8 where a first recitation of ‘the quadruped’ in the body of claim 8 has been amended to recite ‘a quadruped’ in order to maintain consistency of a first recitation of quadruped in the body of the independent claims being preceded with the article ‘a’ as in the other independent claims 1 and 7. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee)


first determining timings of putting legs of a  quadruped on a ground based on  acceleration in the top-bottom direction, included in  received measured data measured by an acceleration sensor attached to a front chest region of the quadruped, the measured data indicating a movement of the chest region of the quadruped;
and second determining whether or not each of the legs is injured based on values, corresponding to the determined timings of putting the legs on the ground, of  acceleration in the front-back direction included in the received measured data;
classifying the measured data into multiple groups for each of the legs based on the timings of putting legs of the quadruped on the ground and the acceleration in the front-back direction within time intervals between multiple time points when the quadruped puts a target leg on the ground and when the quadruped puts another leg on the ground immediately after the target leg on the ground;
and detecting an injury to the quadruped based on the values within more than one of the classified groups.


Allowable Subject Matter
According to the above Examiner’s amendment, claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: on the basis of prior art, the primary reason for allowance of the claims is the inclusion of classification of measured data into multiple groups for each of the legs based on timings of putting the legs on the ground which is not found in the prior art references.  While some general disclosure of classification of a quadruped’s gait is taught by the prior art, primarily in the references cited in the Advisory Action mailed 9/27/21 (but not .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patentas/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BENJAMIN S MELHUS/Examiner, Art Unit 3791